DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-9 and 11-14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Didonato et al. (United States Patent 10,027,037).
With respect to Claim 1:
Didonato discloses an electrical connector (FIG. 1, 10), comprising: 

and a locking protrusion (FIG. 6, 41) formed on the main body portion (FIG. 6, 12) and protruding toward the receiving passage (FIG. 6, 46), the locking protrusion (41) has a connection portion (FIG. 6, see notation) adapted to connect a top portion (FIG. 6, see notation) of the locking protrusion (FIG. 6, 41) with the main body portion (FIG. 6, 43) downstream in the insertion direction (FIG. 6, see notation).
[AltContent: connector][AltContent: connector][AltContent: textbox (side portion)][AltContent: textbox (inclined portion)][AltContent: connector][AltContent: textbox (top portion)][AltContent: textbox (connection portion)][AltContent: connector][AltContent: arrow][AltContent: textbox (insertion direction)]
    PNG
    media_image1.png
    499
    886
    media_image1.png
    Greyscale

With respect to Claim 4: 
Didonato discloses the electrical connector, wherein the main body portion (FIG. 6, 12) has a bottom portion (FIG. 6, 20) that is substantially flat.


With respect to Claim 5: 

With respect to Claim 6: 
Didonato discloses the electrical connector, wherein the locking protrusion (FIG. 6, 41) is formed on the cantilever (FIG. 6, 42).
With respect to Claim 7: 
Didonato discloses the electrical connector, wherein a free end (FIG. 6, 43) of the cantilever (FIG. 6, 42) is formed as a blocking portion (FIG. 6, 40) extending in a direction (vertical) substantially perpendicular to the insertion direction (horizontal) (FIG. 6, see notation).
With respect to Claim 8: 
Didonato discloses the electrical connector, wherein the main body portion (FIG. 1, 12) has a pair of holding arms (FIG. 1, 22) formed by bending toward each other on both sides (FIG. 1, see notation) of the bottom portion (FIG. 1, 20) in parallel with the insertion direction (FIG. 1, see notation). 
With respect to Claim 9: 
Didonato discloses the electrical connector, wherein an end edge (FIG. 1, 50) of each of the holding arms (FIG. 1, 22) extending parallel to the insertion direction (FIG. 1, see notation) is spaced apart from the bottom portion (FIG. 1, 20) so that the receiving passage 9FIG. 6, 46) is defined by the holding arms (FIG. 1, 22) and the bottom portion (FIG. 1, 20).
[AltContent: arrow][AltContent: textbox (arc-shaped portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (bending)][AltContent: textbox (bending)][AltContent: textbox (insertion direction)][AltContent: arrow]
    PNG
    media_image2.png
    600
    753
    media_image2.png
    Greyscale

With respect to Claim 11: 
Didonato discloses the electrical connector, wherein the end edge (FIG. 1, 50) of each of the holding arms (FIG. 1, 22) has an arc-shaped portion (FIG. 1, see notation) protruding toward the bottom portion (FIG. 1, 20).
With respect to Claim 12: 




With respect to Claim 13: 
Didonato discloses the electrical connector, wherein the fix portion (FIG. 1; 14, 16) includes a mechanical connection portion (FIG. 1, 16) adapted to fix a protective layer (insulation) of the cable (Column 3, lines 23-25).
With respect to Claim 14: 
Didonato discloses the electrical connector, wherein the fix portion (FIG. 1; 14, 16) includes an electrical connection portion (FIG. 1, 14) provided between the mechanical connection portion (FIG. 1, 16) and the main body portion (FIG. 1, 12) and configured to be electrically connected with a plurality of wires of the cable (Column 3, lines 21-23).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Didonato et al. (United States Patent 10,027,037) in view of Humphrey (United States Patent 10,256,561).
With respect to Claim 2: 
Didonato discloses the electrical connector, wherein at least one of a pair of side portions (FIG. 6, see notation) of the locking protrusion (FIG. 6, 41) extending to the insertion direction (FIG. 6, see notation) is disconnected from the main body portion (FIG. 6, 20).
Didonato does not expressly disclose wherein at least one of a pair of side portions of the locking protrusion extending parallel to the insertion direction is disconnected from the main body portion.
However, Humphrey teaches at least one of a pair of side portions of the locking protrusion (FIG. 2, 42) extending parallel (sides of rectangular shape) (Column 5, lines 14-17) to the insertion direction (FIG. 4, left-to-right) is disconnected from the main body portion (FIG. 4, 20) (Column 5, lines 11-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Didonato with the teachings of Humphrey and provide at least one of a pair of side portions of the locking protrusion extending parallel to the insertion direction is disconnected from the main body portion so as to “provide a receptacle terminal wherein the free end of the spring arm, the detent and the 
With respect to Claim 3: 
Didonato in view of Humphrey discloses the electrical connector, wherein the locking protrusion (Didonato, FIG. 6, 41) has an inclined portion (Didonato, FIG. 6, see notation) extending obliquely to the top portion (Didonato, FIG. 6, see notation) in the insertion direction (Didonato, FIG. 6, see notation).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 10, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting each of the holding arms has a plurality of ribs, as recited in claim 10, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PETER G LEIGH/Examiner, Art Unit 2831